

Exhibit 10.01


ebayinclogorgb.jpg [ebayinclogorgb.jpg]










September 26, 2013


R.J. Pittman


Dear R.J.:


eBay Inc. (“eBay” or the “Company”) is pleased to offer you the exempt position
of Senior Vice President, Chief Product Officer, Marketplaces, at a bi-weekly
salary of $17,307.70, which is equivalent to an annualized salary of
$450,000.20.


You will be eligible to participate in the eBay Incentive Plan (eIP) with an
annual bonus based on individual achievement as well as company performance. The
annual bonus period is from January 1 through December 31. Your target bonus for
the eIP is 60% of your annual base salary, pro-rated based on the eligible
earnings paid while you are employed in an eIP eligible position during the
annual bonus period. There is no guarantee any eIP bonus will be paid, and any
actual bonus will be determined after the end of the annual bonus period based
on your eligible earnings as defined in the eIP. To be eligible to receive any
eIP bonus, you must be employed on or before the first business day of the
fourth quarter and you must be employed on the date the bonus is paid. Based on
your anticipated start date, your eligibility to participate in the eIP will
begin on January 1, 2014. The payment of any bonus is at eBay’s sole and
absolute discretion and subject to the terms and conditions of the eIP. eBay
reserves the right, in its sole discretion, to amend, change or cancel the eIP
at any time.


You will also be eligible to receive a one-time make-good bonus payment (“Bonus
Make-good Payment”) of $100,000 (less deductions and applicable taxes) in
recognition that you are transitioning from a quarterly bonus program to an
annual program. The payment will be made in or around the first period in April
2014, subject to your continued employment on the date of payment.


It will be recommended to the Board of Directors of eBay Inc. that you be
granted (a) a stock option to purchase shares of eBay’s common stock, (b) an
award of restricted stock units (“RSUs”), and (c) an award of performance-based
restricted stock units (“PBRSUs”), as described in the following paragraphs. The
grants described below are denominated as a U.S. dollar value. For the stock
option grant, the number of shares of eBay common stock subject to the option
will be determined by dividing the U.S. dollar value of the award by the Average
eBay Closing Price (as described in this paragraph), multiplying the resultant
total by three (3), and rounding up to the nearest whole number of shares of
eBay common stock. For the RSU award and PBRSU award, the number of shares to be
granted will be determined by dividing the U.S. dollar value of the award by the
Average eBay Closing Price (as described in this paragraph) and rounding up to
the nearest whole number of shares of eBay common stock. The “Average eBay
Closing Price” shall be calculated based on the average of the closing prices of
eBay common stock in U.S. dollars as reported on





--------------------------------------------------------------------------------




the NASDAQ Global Select Market for the period of 10 consecutive trading days
ending on (and including) the last trading day prior to the date of grant.


In accordance with the methodology above, it will be recommended to the Board of
Directors of eBay that you be granted a stock option to purchase eBay’s common
stock valued at USD $350,000, subject to the terms and conditions of eBay’s
current stock plans (the “Plans”) as well as the terms and conditions of the
stock option agreement (which will be provided to you as soon as practicable
after the grant date). The exercise price for the stock option will be no less
than the fair market value of eBay’s common stock, as determined according to
the Plans, on the grant date. Generally, the stock option will vest and become
exercisable (assuming your continued employment with an eBay company on each
vesting date) over four years as follows: 25% of the shares subject to the stock
option will vest one year after the commencement of your employment and an
additional 1/48th of the shares subject to the stock option will vest at the end
of each month thereafter.


It will also be recommended to the Board of Directors of eBay that you be
granted an award of RSUs valued at USD $525,000 to be granted under the Plans as
well as the terms and conditions of the RSU agreement (which will be provided to
you as soon as practicable after the grant date). Generally, the RSUs will vest
and become non-forfeitable (assuming your continued employment with an eBay
company on each vesting date) over four years at the rate of 25% a year on each
anniversary of the date of grant, subject to applicable taxes and withholdings.


It will also be recommended to the Board of Directors of eBay that you be
granted an award of PBRSUs valued at USD $850,000 to be granted under the Plans
as well as the terms and conditions of the PBRSU agreement (which will be
provided to you as soon as practicable after the grant date). The PBRSUs will
cover performance over the period January 1, 2013 through December 31, 2014. The
target award will be applied only to this performance period. The actual amount
of the award will be determined based on Company performance and will be subject
to the terms and conditions of the performance plan approved by the Compensation
Committee. PBRSUs earned based on Company performance for the two year period
will be granted in early 2015 and will vest and become non-forfeitable (assuming
your continued employment with an eBay company on each vesting date) as follows:
50% of the shares subject to the award on or about March 1, 2015 (the “Initial
Vest Date”) and the remaining 50% of the shares on the first anniversary of the
Initial Vest Date, subject to necessary withholding for applicable taxes.


In addition, it will be recommended to the Board of Directors of eBay that you
be granted a supplemental award of RSUs valued at USD $10,525,000 to be granted
under the Plans as well as the terms and conditions of the RSU agreement (which
will be provided to you as soon as practicable after the grant date). Generally,
the RSUs will vest and become non-forfeitable (assuming your continued
employment with an eBay company on each vesting date) over four years at the
rate of 25% a year on each anniversary of the date of grant, subject to
applicable taxes and withholdings.


All employees are subject to eBay’s Insider Trading Agreement, which outlines
the procedures and guidelines governing securities trades by company personnel.
You will be provided with a copy of eBay’s Insider Trading Agreement. Please
review the Agreement carefully, execute the certification and submit it to
eBay’s human resources department.


You will be eligible to receive an equity make-good payment (“2013 Equity
Make-good Payment”) of up to $1,080,000 (less deductions and applicable taxes)
in recognition of the value of the RSUs that would have vested at your current
company in October and November 2013 had you





--------------------------------------------------------------------------------




remained employed through their vest dates. We will determine the exact amount
of this make-good payment based on confirmation of the number of RSUs that you
will not receive from your current company during this period because of your
employment at eBay, using a price of $500 per share. This payment will be paid
the later of the first pay period of December 2013 or the second period
following your start date, subject to your continued employment on the date of
payment.


In addition, you will be eligible to receive an equity make-good payment (“2014
Equity Make-good Payment”) of $1,200,000 (less deductions and applicable taxes)
in recognition of the value of equity that would have vested at your current
employer in the first half of 2014. This payment will be paid in or around the
first pay period of April 2014, subject to your continued employment on the date
of payment


You will be also entitled to the benefits that eBay customarily makes available
to employees in positions comparable to yours. Please refer to the benefit plan
documents for more details, including eligibility. eBay reserves the right, in
its sole discretion, to amend, change or cancel the benefits at any time.


You will be eligible to accrue 20 days of Paid Time Off (“PTO”) per year.


Under federal immigration laws, the Company is required to verify each new
employee’s identity and legal authority to work in the United States.
Accordingly, please be prepared to furnish appropriate documents satisfying
those requirements; this offer of employment is conditioned on submission of
satisfactory documentation. Enclosed is a list of the required documents.


Your employment at the Company is “at-will” and either you or the Company may
terminate your employment at any time, with or without cause or advance notice.
The at-will nature of the employment relationship can only be changed by written
agreement signed by eBay’s SVP of Human Resources. Other terms, conditions, job
responsibilities, compensation and benefits may be adjusted by the Company from
time to time in its sole discretion.


All of us at eBay are very excited about you joining our team and look forward
to a beneficial and fruitful relationship. However, should any dispute arise
with respect to your employment or the termination of that employment, we both
agree that such dispute shall be conclusively resolved by final, binding and
confidential arbitration rather than by a jury court or administrative agency.
The Company will bear those expenses unique to arbitration. Please review the
enclosed Mutual Arbitration Agreement carefully.


As a condition of your employment, you must complete both the Mutual Arbitration
Agreement and the enclosed Employee Proprietary Information and Inventions
Agreement prior to commencing employment. These agreements address important
obligations to the Company, both during and after your employment; therefore,
please read both agreements carefully before signing them and submitting them to
eBay’s human resources department. If you should have any questions about either
agreement, please contact me.


This offer letter, the Mutual Arbitration Agreement, the Employee Proprietary
Information and Inventions Agreement as well as all other enclosed required
documents, contain the entire agreement with respect to your employment. Should
you have any questions with regard to any of the items indicated above, please
call me. Kindly indicate your consent to this offer letter by signing copies of
this letter and returning it to me. All other documents requiring your signature
must be submitted prior to your start date,





--------------------------------------------------------------------------------




including but not limited to the Mutual Arbitration Agreement, the Employee
Proprietary Information and Inventions Agreement, and the Insider Trading
Agreement certification.


This offer is contingent upon the results of your background verification and
reference checks. Upon your signature below, this will become our binding
agreement with respect to your employment and its terms merging and superseding
in their entirety all other or prior offers, agreements and communications,
whether written or oral, by you and the Company as to the specific subjects of
this letter.


We are excited at the prospect of you joining our team. We look forward to
having you on board!


Very truly yours,


/s/ Robin Colman    
Robin Colman
Vice President, Compensation, Benefits and M&A


ACCEPTED:


/s/ R.J. Pittman    
R.J. Pittman


9/28/2013    
Date




Anticipated Start Date:     11/4/2013



